Citation Nr: 1733046	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to February 1990.  His awards and medals include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

2.  The competent evidence reasonably establishes the Veteran's service-connected PTSD is of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A June 2009 letter sent to the Veteran provided him with compliant notice.  The Veteran has had ample opportunity to respond/ supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate. 
Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes VA treatment records.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.
The Veteran had a VA examination in July 2009.  The examiner completed all necessary testing, examined the Veteran, and described the impact of his service-connected PTSD.  Therefore, the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board recognizes that it has been six years since the Veteran was afforded a VA mental evaluation, and that in the representative's June 2017 appellant brief, it was argued that, "The appellant's last [VA examination] was in 2009 ,and therefore an examination is needed to verify the current severity of this veteran's PTSD."  The representative further stated that when a Veteran claims a disability is worse than when originally rated and the evidence is too old, a new examination must be given.  The Board has thus considered whether a more contemporaneous VA examination is necessary to determine the current severity of the Veteran's PTSD.  As will be shown via the discussion of the evidence of record below, however, the record as it stands includes adequate and competent evidence to allow the Board to decide this matter; therefore, it is the opinion of the Board that no further development of the record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, the Veteran has not alleged (and the record does not show) that his symptoms have worsened since the July 2009 VA examination; in fact, there is nothing in the record other than the representative's unsupported allegation to suggest that the Veteran's PTSD has worsened since his last VA examination. 
In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




PTSD

The April 2010 rating decision that is on appeal denied an increased rating for PTSD, currently assigned a 70 percent rating.  The Veteran seeks a higher rating.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a rating of 70 percent is warranted when a Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a Veteran's PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-5").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  The Veteran's claim was certified to the Board in April 2015.  

Analysis

The Veteran had a VA examination in July 2009.  The Veteran indicated he had a difficult relationship with his second wife, who had been considerate and understanding, but grown more critical.  She left him two weeks prior to the VA examination, but it was noted that earlier that month, in a July 2009 VA treatment record, the Veteran had described his second wife as supportive.  The Veteran also indicated that his children ignored him, but he had a good relationship with his sisters and visited his grandchildren weekly.  He reported having friends and maintaining relationships.  He maintained his activities of daily living including going to church, attending day hospital programs, and watching baseball on television.  The examiner noted the Veteran last worked in 2006 after a physical altercation at work, where he was attacked and lost an eye, and that in a May 2009 application for increased benefits, the Veteran did not report leaving that job because of a disability.  The Veteran stated he thought of killing himself often and how to hurt others.  He also reported that three months earlier, he was so distraught from an argument he had with his wife, that he took a knife and threatened to "cut [his] veins."  His wife called for help and then moved out two weeks prior to the VA examination.

On mental status examination, the Veteran was appropriately dressed and adequately groomed.  He presented as depressed and tired, and stated that he was depressed ninety percent of the time.  While his speech was clear and his thinking goal directed, the rate was slower than normal.  Questions had to be repeated due to his difficulty comprehending, secondary to his depression.  It was also noted that the Veteran became irritated if things were not done right or done carelessly.  He also reported having repetitive dreams that stopped four months earlier.  He avoided crowds and denied auditory or visual hallucinations as well as delusions.

The examiner diagnosed depressive disorder and PTSD, and opined that the Veteran's depressive disorder had contributed to a diminished interest in activities, falling asleep, anger, and irritability.  The examiner found that the Veteran's depression was caused by his marital difficulties and job loss in 2006.  The examiner also opined that the Veteran's depressive disorder had impacted his social functioning, whereas his social functioning was not impacted by his PTSD.  The examiner explained that prior to three years ago, when the Veteran's depression flared up, he had maintained a rewarding social life.  The examiner further opined that there was no evidence that either disorder had impacted the Veteran's occupational functioning, as he had successfully worked full time as a transit conductor until he was physically assaulted on the job, resulting in the loss of his eye as well as his job.  The examiner noted, however, that there was evidence of inappropriate behavior as the Veteran had reported hitting his wife.  The examiner also assigned a GAF score of 45, because he experienced recurrent suicidal ideation.

In a May 2010 statement, the Veteran's treating VA psychiatrist stated the Veteran's PTSD symptoms were so pervasive that his depression, social isolation, marital, and other interpersonal difficulties, could not be separated out from his PTSD.

In June 2011, as part of his ongoing participation in a VA memory training program, the Veteran was afforded a neurobehavioral status examination as well as a neuropsychological assessment to establish his baseline neurocognitive functioning due to his complaints of poor memory, attention, and word finding difficulties.  During this examination, the Veteran reported his educational background as having almost completed an associate degree in transportation and being a good student with no evidence of learning disabilities.  He also noted that he had retired on disability in 2005 after being attacked by a passenger.  He was currently separated from his wife, as of 2010, and living alone.  The examiner noted the Veteran was alert and oriented and his though process was normal and logical.  The Veteran performed in the average range for language functioning, attention, and delayed memory.  The examiner noted that the Veteran's complaints of poor memory and attention were likely related to his PTSD.  The examiner indicated that the Veteran would benefit from memory training and assigned a GAF score of 80.  

The Veteran's VA treatment records also show that he participated in a mental health group for PTSD from April 2010 through November 2013.  The grouped aimed to improve the Veteran's ability to cope with PTSD symptoms, social isolation, and interpersonal relationships.  During that time the Veteran was noted as an active participant during group discussion.  

After reviewing the foregoing evidence, the Board is not of the opinion that they are in support of a higher rating.  In reaching this decision, the Board acknowledges the May 2010 statement by the Veteran's treating VA psychiatrist and has thus considered the Veteran's depressive symptoms along with his PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Nevertheless, even with consideration of his depressive symptoms, it is not shown that the Veteran's psychiatric symptoms have resulted in total occupation and social impairment that would support the assignment of a higher rating.  

In particular, although the Veteran reported separating from his wife and being ignored by his children, he also reported having a good relationship with his sisters, regularly visiting his grandchildren, maintaining relationships with friends in Panama, going to church, and watching baseball on television.  The record also reflects the Veteran has received group therapy for his PTSD and that he was active in group discussions.  Such activities described by the Veteran and the record do not show total occupational and social impairment that warrants a higher rating.  

The Board recognizes that at the June 2009 VA examination the Veteran reported having thoughts of killing himself and others, and that three months prior to that examination, he experienced an incident where he threatened self-harm such that help needed to be called.  In this regard, the examiner assigned a GAF score of 45, recognizing that the Veteran experienced recurrent suicidal ideation.  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  The 70 percent rating currently assigned for the Veteran's PTSD, which contemplates occupational and social impairment with deficiencies in most areas, addresses such symptomatology by recognizing that the Veteran suffers from suicidal ideation and impaired impulse control.  Significantly, it is not shown that the Veteran suffers from grossly inappropriate behavior or persistent danger of hurting self or others, such that a higher rating would be warranted.

Similarly, although the record reflects that the Veteran has received treatment for memory loss issues attributed to his PTSD, it is not shown that his memory loss has been so deficient that it is akin to not being able to remember his own name or those of his close relatives.  It is also not shown that the Veteran has gross impairment in thought processes or communication; persistent delusions or hallucinations; or intermittent inability to perform activities of daily living.  Thus, it cannot be said that the overall impairment shown by the Veteran's psychiatric symptoms have resulted in total occupational and social impairment.

To summarize, the symptoms associated with the Veteran's PTSD is wholly contemplated by the rating criteria and are productive of occupational and social impairment consistent with a 70 percent rating; the criteria for a 100 percent rating have not been shown.  Accordingly, the claim is denied.

TDIU

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to permanently render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  A total disability rating may be assigned where the schedular rating is less than total when the disabled claimant is unable to secure or maintain substantially gainful employment by reason of one or more service-connected disabilities.  38 C.F.R. § 4.16(a).  In order for claimants who have one service-connected disability to qualify for TDIU under section 4.16(a), that disability must be rated 60 percent or greater.  Id.  In order for claimants who have two or more service-connected disabilities to qualify for a total disability rating, one of the disabilities must be rated 40 percent or greater, and the combined disability rating of all the claimant's disabilities must be 70 percent or greater.  Id.  For the purpose of determining whether the Veteran's disability ratings constitute a single disability rated 60 percent or multiple disabilities one of which is rated 40 percent or greater, certain disabilities can be combined if, among other possibilities, the disabilities share a common etiology.  Id.

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  By itself, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment."  Id. (emphasis original).  

The Veteran is service-connected for PTSD with a 70 percent disability rating.  The Veteran meets the rating criteria set forth in 38 C.F.R. § 4.16(a), and it his contention that his service-connected PTSD renders him unemployable.  On review of the record, the Board finds that such is reasonably shown.

On July 2009 VA examination, it was the examiner's opinion that neither the Veteran's depressive disorder nor his PTSD impacted his occupational functioning life.  The examiner explained that the Veteran successfully worked full time as a train conductor until he was physically assaulted on the job and, as a result, lost his eye and had to retire.  However, the examiner also noted that the Veteran's depressive disorder had worsened in the past three years to the point where the Veteran was more isolated. 

Furthermore, the record also includes VA vocational rehabilitation records which show that one year prior to the July 2009 VA examination, from February 2008 to June 2008, the Veteran explored the possibility of returning to work.  As part of his participation in that program, a counseling record - narrative report was prepared in April 2008.  It noted that the Veteran was service-connected for PTSD at 70 percent, and that he suffered from flashbacks, memory problems, depression ,anxiety, and suicidal thoughts as a result of this disability.  Although the report acknowledges that the Veteran had other nonservice-connected disabilities that affected his employment, with respect to his PTSD, the report states, "[The Veteran] was last employed through the MTA as a train conductor.  He is not suited for this position due to severe mental health concerns.  He has few transferrable skills."  (Emphasis added).  Thus, it was determined that the Veteran had an employment handicap and it was not clear he was feasible for competitive employment.  

Although the April 2008 vocational rehabilitation report predates the appeal period under consideration herein (by approximately one year), it provides information as to the severity of the Veteran's service-connected PTSD and the impact it has had on his ability to obtain or maintain substantially gainful employment.  

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met.










(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


